Citation Nr: 1016510	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with lumbar stenosis (claimed as low back pain).  

2.  Entitlement to service connection for radiculopathy of 
the right lower extremity.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for degenerative joint disease with lumbar 
stenosis (claimed as low back pain) and service connection 
for radiculopathy of the right lower extremity. 


FINDINGS OF FACT

1.  Degenerative joint disease with lumbar stenosis is the 
result of an in-service injury.  

2.  Radiculopathy of the right lower extremity is secondary 
to service-connected degenerative joint disease with lumbar 
stenosis.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease with lumbar stenosis was 
incurred as a result of service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

2.  Radiculopathy of the right lower extremity is proximately 
due to or the result of service-connected degenerative joint 
disease with lumbar stenosis.  38 U.S.C.A.  
§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Degenerative joint disease of lumbar spine with lumbar 
stenosis

The Veteran contends that he incurred a low back condition 
during active duty service.  

As an initial matter, the Board notes that the Veteran 
reported recurrent back pain on an October 1972 report of 
medical history for induction into the service.  Every 
Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
diseases or defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit clarified the regulations by stating that 
38 U.S.C.A. § 1111 requires clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation.

In this case, the Veteran's was accepted and enrolled for 
service and the induction examination did not reveal any low 
back disability or symptoms.  The presumption of soundness, 
therefore, applies.  His report at the time of his pre-
induction examination provides evidence of pre-existence, but 
there is no other evidence of a pre-existing disability.  
Hence, the evidence is not clear and unmistakable that a back 
disability pre-existed service.  

Even if the evidence could be deemed to clearly and 
unmistakably show a pre-existing disability, the evidence is 
not clear and unmistakable on the question of aggravation.  
In this regard, the Veteran reported occasional back pain on 
the pre-induction report of medical history, while the pain 
was described as chronic during service.  In short, the 
record does not contain the clear and unmistakable evidence 
needed to rebut the presumption of soundness.

The Veteran received a VA spine examination in February 2008 
where the claims file, diagnostic tests, and physical 
examination were reviewed.  Degenerative joint disease of 
lumbar spine with lumbar stenosis at L4-5 with narrowing of 
bilateral foremen and radiculopathy of right leg secondary to 
lumbar spine disease were diagnosed.  

Service treatment records show that the Veteran was treated 
several times during service for complaints regarding his 
back.  In September 1973, he reported chronic low back pain 
and the examiner noted good range of motion without much 
pain.  In April 1974, the Veteran complained of low back pain 
with muscle spasms.  He reported in a May 8, 1974, treatment 
note that the prescribed medication did not help and he was 
referred to physical therapy.  In a May 9, 1974, physical 
therapy note he reported that his low back pain was due to an 
injury sustained while wrestling two weeks prior and that he 
did not have radiating pain.  A May 13, 1974, treatment note 
indicated that the Veteran was asymptomatic. He returned to 
sick call May 24, 1974, with complaints of low back pain and 
was noted to have good range of motion, no edema, and no 
discoloration of the low back.  The impression was of 
possible muscle strain.  In September 1974 the Veteran 
complained of knots on his back.  An April 1975 treatment 
note indicated complaints of low back pain on the left side 
for six days and physical examination revealed no spasm, 
edema, or excessive heat.  There was slight tenderness to 
palpitation and the impression was muscle strain.  Upon 
discharge, physical examination revealed knots in the back 
below the left shoulder and no other back disability.

Therefore, the first two criteria for service connection-a 
current disability and an in-service injury-are satisfied.  
The remaining question is regarding whether the Veteran's 
current back disability is etiologically related to service.  

The February 2008 VA examiner related that the Veteran was 
seen five times for complaints of low back pain in service 
and concluded that the five visits to sick call were not due 
to or a result of his current lumbar stenosis and pain down 
the right leg.  The examiner further concluded that the five 
sick call visits were not aggravated by his current lumbar 
stenosis and pain down the right leg.  The examiner stated 
that due to the lack on continuity of care from 1975 to 2007, 
the in-service treatment could not be connected to his 
current lumbar disease.  

However, the examiner's conclusions were not based on a 
complete and accurate understanding of the Veteran's medical 
history.  First, the Veteran was seen more than five times in 
service with complaints of low back pain, as described above.  
Second, the examiner did not note or discuss the fact that 
the Veteran had reported recurrent back pain at induction to 
the military.  Moreover, the Veteran was first treated post-
service, according to the record, for a low back condition in 
July 1999, not 2007 as the examiner stated.  Finally, the 
examiner's opinion, that the five sick call visits in service 
were not due to or aggravated by service, does not properly 
represent the question to be answered in this case.  

Rather, an opinion was requested to determine whether there 
was at least a 50 percent probability or greater (at least as 
likely as not) that any current low back condition or 
radiculopathy condition had its onset in active service and 
whether any such condition clearly and unmistakably existed 
prior to service and clearly and unmistakably underwent no 
increase in underlying severity during service.  Therefore, 
the Board finds the VA examiner's opinion to be of little 
probative value on the issue of etiology. 

In September 2008, a VA physician provided an opinion that 
the Veteran's degenerative changes from his spine were the 
direct result of "age upon his initial injury while in 
service," and that his current back condition was just the 
continuation of his "sentinel injury while in service".  
While the examiner did not review the claims file or comment 
on the report of back pain at induction, the VA physician's 
opinion is more consistent with the record which shows a back 
injury in service and complaints of chronic back pain since.  

The first clinical evidence of a post-service low back 
condition was more than 20 years after service, but the 
Veteran has provided credible reports of a continuity of 
symptomatology beginning in service.  When initially treated 
at VA in July 1999, he reported that he had had chronic back 
pain since he was 19 years old in the military, although it 
had worsened in the last six months.  The Board finds this to 
be credible supporting evidence of a nexus as the Veteran 
made this statement in support of treatment and not to 
support a claim for service connection, which was not filed 
until 2007.  In addition, an October 2007 statement from the 
Veteran's father asserts that the Veteran began complaining 
of back pain while in service and that his lower back pain 
has worsened over the years.  

At the very least, the evidence of record is in equipoise.  
Resolving all doubt in favor of the Veteran, the record 
supports a finding of a nexus between the Veteran's current 
disability and service, and, therefore, service connection is 
warranted for the Veteran's current degenerative joint 
disease with lumbar stenosis.


Radiculopathy of the right lower extremity

The regulations provide that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The February 2008 VA examiner diagnosed 
radiculopathy or pain radiating down the right leg and stated 
that the condition was secondary to lumbar spine disease.  
The Veteran has consistently reported numbness, tingling, and 
pain down his right leg during treatment for his low back 
condition and the evidence of record does not contradict the 
VA examiner's finding.  Therefore, the Board finds that 
current radiculopathy of the right lower extremity is 
proximately due to or the result of service-connected 
degenerative joint disease with lumbar stenosis.  


ORDER

Service connection for degenerative joint disease with lumbar 
stenosis is granted.  

Service connection for radiculopathy of the right lower 
extremity is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


